                                        . IN THE UNITED STATES DISTRICT COURT.
                                                                 .                   .

                                     FOR THE EASTERN DISTRICT OF NORTB CAROLINA
                                                   WESTEJ;lN DIVISION
                                                   NO. 5:20-OR-00079-D-1
.           '   .   ,.       .                .

. .·UNITED STATES OF AMERICA

                                     V.

    . TRACY EVERETTE JONES

                                                          ORDER OF FORFEITURE

                  WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the .

        defendant on September 24, 2020, and all other evidence of record, the Court finds

        that the following property is hereby forfeitable pursuant to 18 U.S.C. § 924(d)(l);

        made applicable to this proceeding by virtue of 28 U.S.C. § 2461(c), as a firearm and

        ammunition involved or used in a knowing violation of 18 U.S.C. §§ 922(a) and 924(a),

        to wit:

                             •       One Savage Steven 87NR:22 caliber rifle with·n:o serial number, and

                             •       All associated magazines and ammunition;
                                 .                -          -           .       .

                  AND WHEREAS, by virtue of said· Memorandum of Plea Agreement, and all

        other evidence of record, the United States is now entitled to possession of said

        personal property; pursticmt to Fed. R. Crim. P. 32.2(b)(3); .·

                    It is hereby ORDERED,
                                      .
                                          ADJUDGED,
                                            .
                                                    and ))ECREED:
                                                           .      .          .




                    1.               That based upon the Memorandum of Plea Agreement as to the ·
        .                .                        '
                                                      .
                                                                                             -   .   .


··defendant, and all other evidence ofrecord, the United States.is hereby authorized to
    .                                     .                                              .




        seize the above-stated personal property, and it is hereby forfeited to the United

                                                                     1




                         Case 5:20-cr-00079-D Document 72 Filed 03/08/21 Page 1 of 2
States for disposition in accordance with the law, including destruction, as allowed

by Fed. R. Crim. P. 32.2(b)(3). ·In accordance with Fed. R. Crim. P. 32;2(b)(4)(A), this

Order shall be final as to the defendant upon entry.

       2.   That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference· to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

       SO ORDERED. This __B_ day of        NI QJ\ c b       • 202/.




                                 J     SC. DEVER III
                                 United States District Judge




                                           2




        Case 5:20-cr-00079-D Document 72 Filed 03/08/21 Page 2 of 2
